SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): March 10, 2011 99¢ ONLY STORES (Exact Name of Registrant as Specified in Charter) California 1-11735 95-2411605 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 4000 East Union Pacific Avenue City of Commerce, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (323) 980-8145 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On March 10, 2011, 99¢ Only Stores (the “Company”) issued a press release announcing that its board of directors has received a proposal from members of the Schiffer/Gold family and Leonard Green Partners, L.P. (“LGP”) to acquire the Company.A copy of the Company’s press release is filed as Exhibit 99.1 to this Current Report on Form 8-K and incorporated into this Item 8.01 by reference.A copy of the proposal letter is filed as Exhibit 99.2 to this Current Report on Form 8-K and incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (c) Exhibit Exhibit No. Description Press Release dated March 11, 2011 Proposal Letter from Schiffer/Gold family and LGP, dated March 10, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. 99¢ ONLY STORES Date: March 11, 2011 By: /s/ Rob Kautz Rob Kautz Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press Release dated March 11, 2011 Proposal Letter from Schiffer/Gold family and LGP, dated March 10, 2011
